 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Monica Faith Furst,                               No. CV-19-00847-PHX-DLR
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner of Social Security
     Administration,
13
                    Defendant.
14
15
16          Plaintiff Monica Furst applied for supplemental security income in June 2014.

17   Following state agency denials of her application, Furst appeared with counsel and testified
18   at a hearing before an Administrative Law Judge (“ALJ”). In September 2017, the ALJ

19   decided that Furst was not disabled. In doing so, the ALJ followed the sequential five-step

20   analysis applicable to disability benefits applications. 20 C.F.R. § 404.1520(a)(4). The
21   ALJ found: (1) Furst has not engaged in substantial gainful activity since her application
22   date; (2) Furst’s severe impairments are liver disease, schizophrenia, and other psychotic

23   disorders; (3) Furst’s impairments do not automatically qualify her for benefits under

24   agency regulations; (4) notwithstanding her impairments, Furst retains the capacity to

25   perform light work, except she can only frequently balance and climb ramps or stairs, can

26   never climb ladders, ropes or scaffolds, must avoid working around moving machinery and
27   unprotected heights, and is limited to simple, routine, and repetitive tasks with only
28   occasional time around the public; and (5) considering Furst’s residual functional capacity,
 1   age, education, and work experience, along with testimony from a vocational expert
 2   (“VE”), Furst was not disabled because she could work as a production assembler, picking
 3   table worker, or housekeeper. (AR 15-28.) The ALJ’s decision became final after the
 4   denial of interagency review. Furst now asks the Court to review the ALJ’s decision.
 5          The Court has jurisdiction pursuant to 42 U.S.C. § 405(g), reviews only those issues
 6   raised by the party challenging the ALJ’s decision, and will uphold the ALJ’s decision
 7   unless it contains harmful legal error or is not supported by substantial evidence. Orn v.
 8   Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Furst argues the ALJ: (1) improperly found
 9   Furst’s visual and lower back impairments are not severe at step two; (2) ignored a treating
10   source opinion; and (3) failed to account for Furst’s moderate limitation in concentration,
11   persistence, or pace when posing hypothetical questions to the VE. The Court takes these
12   arguments in turn.
13          1. Step two is a de minimis screening standard meant to dispose of groundless
14   claims. Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996). An ALJ may find that an
15   impairment is not severe “only if the evidence establishes a slight abnormality that has no
16   more than a minimal effect on an individual’s ability to work.” Webb v. Barnhart, 433
17   F.3d 683, 686 (9th Cir. 2005). As such, an ALJ’s conclusion that a plaintiff’s impairment
18   is not severe must be “clearly established by medical evidence.” Id. at 687.
19          Here, the ALJ cited some evidence suggesting Furst’s vision impairment is only a
20   slight abnormality, but the evidence does not so clearly rule out its severity. For example,
21   treatment notes from NP Bohannon on June 20, 2016 state that Furst is legally blind in her
22   right eye, and Furst testified that she does not drive or take the bus because it is too difficult
23   to read road signs. (AR 51, 1786, 1790.) Furst’s claim of severe vision impairment is not
24   wholly groundless. The ALJ should not have screened out this claim at step two.
25          The same is not true for Furst’s allegations of disabling lower back problems. The
26   record includes several treatment notes rating Furst’s back pain as a 7 or 8 out of 10, for
27   which Furst was prescribed pain relievers. (AR 1578, 1851, 1958-60.) But, as the agency
28   notes in its response brief, the medical record reveals that Furst’s back pain was not


                                                   -2-
 1   particularly limiting. For example, musculoskeletal examinations were negative and
 2   reflected good and normal range of motion, and Furst was observed to have normal gait
 3   and station. (Doc. 13-14 (citing administrative records)). Though Furst undoubtedly
 4   experiences back pain, the ALJ did not err in concluding that Furst’s back pain no more
 5   than minimally affects her ability to function.
 6          2. The ALJ failed to address a Mental Impairment Questionnaire completed by Dr.
 7   Minerva Villafane. The agency argues that this error is harmless because Dr. Villafane’s
 8   opinions are not supported by the record. It is not this Court’s place, however, to weigh
 9   medical opinions in the first instance. The ALJ is responsible for weighing medical opinion
10   evidence and, therefore, a remand is appropriate so that the ALJ can address Dr. Villafane’s
11   assessment.
12          3. When determining whether disability claimants can perform other work in the
13   national economy, ALJs typically pose hypothetical questions to VEs. If an ALJ relies on
14   a VE’s answer to one of these hypothetical questions to conclude that jobs still exist for a
15   claimant notwithstanding her impairments, the hypothetical must include all the claimant’s
16   functional limitations. Brink v. Comm’r of Soc. Sec. Admin., 343 Fed. App’x. 211, 212
17   (9th Cir. 2009). Relying on Brink, Furst argues that the ALJ’s hypothetical question, which
18   limited Furst to simple, routine, and competitive tasks and only occasional public
19   interaction, did not adequately account for Furst’s moderate limitations in concentration,
20   persistence, and pace. (AR 19, 54.) This Court has rejected this exact argument in prior
21   cases, concluding that Brink (an unpublished, nonprecedential decision) is an outlier on
22   this point and inconsistent with binding Ninth Circuit precedent. See Stommes v. Comm’r
23   of Soc. Sec. Admin., No- CV-17-00071-PHX-DLR, 2018 WL 1531706, at *3 (D. Ariz.
24   Mar. 29, 2018). The ALJ’s hypothetical was proper. Accordingly,
25   //
26   //
27   //
28   //


                                                 -3-
 1         IT IS ORDERED that the agency’s non-disability decision is REVERSED and
 2   this matter REMANDED for further proceedings consistent with this decision. The Clerk
 3   shall enter judgment accordingly and terminate this case.
 4         Dated this 27th day of March, 2020.
 5
 6
 7
 8
                                                  Douglas L. Rayes
 9                                                United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
